DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 11-15, filed 8/8/2022, with respect to claims 1-16, 21, 23-27, 39, 40, and 58-67 have been fully considered and are persuasive.  The 112 and 103 rejections of 1-16, 21, 23-27, 39, 40, and 58-67 has been withdrawn. 

Allowable Subject Matter
Claims 1-16, 21, 23-27, 39, 40, and 58-67 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-16, 21, 23-27, 39, 40, and 58-67 are allowable over the prior art because the Examiner found that none of the cited prior art discloses removably engaged distal conduit tip and support members to meet both the distal conduit tip and the cage structure in combination with the rest of the claim elements.
Examiner found the closest prior art is Evans (US 2013/0303831 A1) which differs in a way that the supporting members cannot extend past a distal end surface of the conduit and it would not be considered an obvious as the distal conduit tip and the proximal end are considered the same feature.
Examiner found another prior art Bredbreuker (US 2014/0255176 A1) with a suction housing over a pump rotor with elongated reinforcement elements (eg. Fig. 12, 46, 47, and 48) in a lateral extension and a helical reinforcement (eg. Fig. 11. Element 45) but does not disclose a plurality of ribs extending outward from the proximal side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792